OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08657 Pioneer Equity Income Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: July 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Equity Income Fund Schedule of Investments 7/31/12 Shares Value COMMON STOCKS - 99.9% Energy - 8.3% Integrated Oil & Gas - 3.1% Chevron Corp. $ Exxon Mobil Corp. QEP Resources, Inc. $ Oil & Gas Exploration & Production - 2.9% ConocoPhillips $ EQT Corp. Marathon Oil Corp. $ Oil & Gas Refining & Marketing - 1.0% Marathon Petroleum Corp. $ Oil & Gas Storage & Transportation - 1.3% Spectra Energy Corp. $ Total Energy $ Materials - 10.6% Diversified Chemicals - 1.4% EI du Pont de Nemours & Co. $ Specialty Chemicals - 4.0% Johnson Matthey Plc $ Valspar Corp. $ Paper Packaging - 1.2% Boise, Inc. $ Sonoco Products Co. $ Diversified Metals & Mining - 1.6% Compass Minerals International, Inc. $ Gold - 0.6% Newmont Mining Corp. $ Steel - 1.2% Cliffs Natural Resources, Inc. $ Nucor Corp. $ Paper Products - 0.6% International Paper Co. $ Total Materials $ Capital Goods - 6.9% Industrial Conglomerates - 1.7% General Electric Co. $ Construction & Farm Machinery & Heavy Trucks - 0.7% Caterpillar, Inc. $ Industrial Machinery - 4.5% Kaydon Corp. $ Snap-on, Inc. The Gorman-Rupp Co. $ Total Capital Goods $ Commercial Services & Supplies - 1.4% Office Services & Supplies - 0.6% Mine Safety Appliances Co. $ Diversified Support Services - 0.8% G&K Services, Inc. $ Total Commercial Services & Supplies $ Automobiles & Components - 1.7% Auto Parts & Equipment - 1.0% Johnson Controls, Inc. $ Automobile Manufacturers - 0.7% Ford Motor Co. $ Total Automobiles & Components $ Consumer Services - 1.6% Leisure Facilities - 1.6% Cedar Fair LP $ Total Consumer Services $ Media - 0.5% Movies & Entertainment - 0.5% Regal Entertainment Group $ Total Media $ Retailing - 1.7% Distributors - 1.0% Genuine Parts Co. $ Home Improvement Retail - 0.7% The Home Depot, Inc. $ Total Retailing $ Food & Staples Retailing - 0.4% Food Retail - 0.4% J Sainsbury Plc $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 14.1% Soft Drinks - 2.2% Dr. Pepper Snapple Group, Inc. $ The Coca-Cola Co. $ Packaged Foods & Meats - 11.9% Campbell Soup Co. $ DE Master Blenders 1753 NV * General Mills, Inc. Hillshire Brands Co. HJ Heinz Co. Kellogg Co. Kraft Foods, Inc. McCormick & Co., Inc. The Hershey Co. Unilever NV (A.D.R.) $ Total Food, Beverage & Tobacco $ Household & Personal Products - 1.4% Household Products - 1.4% The Clorox Co. $ Total Household & Personal Products $ Health Care Equipment & Services - 4.3% Health Care Equipment - 3.0% Becton Dickinson and Co. $ Medtronic, Inc. Smith & Nephew Plc $ Health Care Distributors - 1.3% Owens & Minor, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 5.8% Pharmaceuticals - 5.8% Abbott Laboratories $ Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 7.9% Diversified Banks - 5.6% Bank of Montreal $ Canadian Imperial Bank of Commerce US Bancorp Wells Fargo & Co. $ Regional Banks - 1.1% PNC Financial Services Group, Inc. $ Thrifts & Mortgage Finance - 1.2% New York Community Bancorp, Inc. $ Total Banks $ Diversified Financials - 4.2% Other Diversified Financial Services - 1.0% Bank of America Corp. $ Citigroup, Inc. $ Specialized Finance - 0.8% Deutsche Boerse AG $ NYSE Euronext $ Asset Management & Custody Banks - 1.9% Ares Capital Corp. $ Federated Investors, Inc. (Class B) T. Rowe Price Group, Inc. $ Investment Banking & Brokerage - 0.5% LPL Financial Holdings, Inc. $ Total Diversified Financials $ Insurance - 3.0% Property & Casualty Insurance - 3.0% The Chubb Corp. $ The Travelers Companies, Inc. $ Total Insurance $ Real Estate - 1.3% Mortgage REIT's - 0.4% Ares Commercial Real Estate Corp. $ Office REIT's - 0.9% Alexandria Real Estate Equities, Inc. $ Total Real Estate $ Software & Services - 1.4% Data Processing & Outsourced Services - 0.4% Automatic Data Processing, Inc. $ Systems Software - 1.0% Microsoft Corp. $ Total Software & Services $ Technology Hardware & Equipment - 1.2% Electronic Manufacturing Services - 0.7% Molex, Inc. $ Technology Distributors - 0.5% Anixter International, Inc. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 5.8% Semiconductor Equipment - 0.2% Cabot Microelectronics Corp. $ Semiconductors - 5.6% Analog Devices, Inc. $ Intel Corp. Linear Technology Corp. Microchip Technology, Inc. Xilinx, Inc. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 7.2% Integrated Telecommunication Services - 7.2% AT&T, Inc. $ CenturyLink, Inc. Singapore Telecommunications, Ltd. Verizon Communications, Inc. Windstream Corp. $ Total Telecommunication Services $ Utilities - 9.2% Electric Utilities - 2.1% American Electric Power Co., Inc. $ Duke Energy Corp. $ Gas Utilities - 3.8% AGL Resources, Inc. $ National Fuel Gas Co. Questar Corp. $ Multi-Utilities - 3.3% Alliant Energy Corp. $ Ameren Corp. Consolidated Edison, Inc. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $944,698,548) $ TOTAL INVESTMENT IN SECURITIES - 99.9% $ (Cost $944,698,548) (a) OTHER ASSETS & LIABILITIES - 0.1% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (A.D.R.) American Depositary Receipts. (a) At July 31, 2012, the net unrealized gain on investments based on cost for federal income tax purposes of $931,411,604 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities using fair value methods are categorized as Level 3.See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of July 31, 2012, in valuing the Fund’s assets: Level 1 Level 2 Level 3 Total Common Stocks $ $
